UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7311



JOHN WILLIAM MUNSON,

                                                Plaintiff - Appellant,

          versus


JANET RENO; STEPHEN DEWALT,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-550-5-BO)


Submitted:   January 18, 2001               Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John William Munson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John William Munson appeals the district court’s order dis-

missing as frivolous his action pursuant to Bivens v. Six Named

Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 338 (1971).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Munson v. Reno, No. CA-00-550-5-BO (E.D.N.C.

Aug. 10, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2